Case 4:17-cr-00041-MAC-KPJ Document 128 Filed 04/16/21 Page 1 of 2 PageID #: 718




  UNITED STATES DISTRICT COURT                                  EASTERN DISTRICT OF TEXAS


 UNITED STATES OF AMERICA                           §
                                                    §
 versus                                             §            CASE NO. 4:17-CR-41
                                                    §
 BRUCE ALLEN RUTHERFORD                             §

                                  MEMORANDUM AND ORDER

          Pending before the court is Defendant Bruce Allen Rutherford’s (“Rutherford”) Application

 to Proceed Without Prepayment of Fees (#126). In his present motion, Rutherford requests that the

 court allow him to appeal in forma pauperis (“IFP”). Having considered the motion, the record,

 and the applicable law, the court is of the opinion that the motion should be denied.

          Under certain circumstances, the court may grant a party leave to proceed on appeal without

 prepaying or giving security for fees and costs. See 28 U.S.C. § 1915(a); FED. R. APP. P. 24(a).

 To proceed IFP, a party must submit an affidavit that includes a statement of all assets he possesses

 demonstrating his inability to prepay or give security for fees and that states the nature of the appeal

 and the affiant’s belief that he is entitled to redress. 28 U.S.C. § 1915(a)(1). A prisoner who seeks

 to proceed IFP must also submit a certified copy of his trust fund account statement or institutional

 equivalent for the 6-month period immediately preceding the filing of the notice of appeal. Id.

 § 1915(a)(2). If granted leave to proceed IFP, a prisoner is still obligated to pay the full amount of

 the filing fee over time, when funds exist, through an initial partial filing fee and monthly

 installments withdrawn from the prisoner’s account. Id. § 1915(b)(1), (2); Hawes v. Stephens, 964

 F.3d 412, 417 (5th Cir. 2020). A prisoner may proceed IFP on appeal only if he is economically

 eligible and presents a nonfrivolous issue. See Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982);
Case 4:17-cr-00041-MAC-KPJ Document 128 Filed 04/16/21 Page 2 of 2 PageID #: 719




 accord United States v. Rutherford, 831 F. App’x 713, 714 (5th Cir. 2020). An issue is not frivolous

 if it involves “legal points arguable on their merits.” Howard v. King, 707 F.2d 215, 220 (5th Cir.

 1983); accord United States v. Castillo-Chavez, 828 F. App’x 207, 207 (5th Cir. 2020).

        As noted in the court’s orders denying Rutherford’s previous requests to appeal IFP,

 Rutherford has not demonstrated that he is indigent. As of February 2, 2021, Rutherford’s financial

 data sheet, although not a certified copy as required, shows a balance of $660.41, which is sufficient

 to pay the filing fee of $505.00. Further, Rutherford does not present a nonfrivolous issue for

 appeal. In fact, Rutherford does not currently have an appeal pending before the United States Court

 of Appeals for the Fifth Circuit that arises out of the above-captioned case. Moreover, Rutherford

 failed to comply with the court’s December 15, 2020, Order (#119), which barred him “from filing

 any future pro se motions, affidavits, or requests for relief in this court without the advance written

 permission of a judge of this court.” Rutherford did not seek leave of this court to file his present

 motion. In accordance with the foregoing, Rutherford’s Application to Proceed Without Prepayment

 of Fees (#126) is DENIED.


             SIGNED at Beaumont, Texas, this 16th day of April, 2021.




                                                  ________________________________________
                                                              MARCIA A. CRONE
                                                       UNITED STATES DISTRICT JUDGE




                                                    2
